department of the treasury internal_revenue_service washington d c date number release date uilc cc dom fs p si internal_revenue_service national_office field_service_advice memorandum for assistant regional_counsel lc southeast region from assistant chief_counsel field service cc dom fs subject research_credit this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend t u issue whether for the taxable_year t is entitled to the research_credit for expenses related to the creation of internal use software conclusion based on the information provided t has not demonstrated that it is entitled to the research_credit for the taxable_year facts in t developed a software system for its mainframe computer the program was developed and written internally t engaged u to write and test certain programs that allowed entry to and exit from the data base and were essential to the overall operation of the computer application t claims that it is entitled to the research_credit for expenses associated with the development of the software system law and analysis overview a taxpayer is allowed a credit against tax for qualified_research_expenses paid_or_incurred in carrying_on_a_trade_or_business of the taxpayer sec_38 a the research_credit was added to the internal_revenue_code by the economic_recovery_tax_act_of_1981 and was codified as sec_44f the credit was subsequently amended by the tax_reform_act_of_1984 and was redesignated as sec_30 the tax_reform_act_of_1986 redesignated the credit as sec_41 because the relevant section for the year at issue is sec_30 this advice will refer to sec_30 notwithstanding the subsequent recodification for the amount of the credit is equal to a percentage of the excess of the taxpayer’s qualified_research_expenses for the taxable_year over the base_period_research_expenses sec_30 the term qualified_research_expenses means the sum of in-house_research_expenses and contract_research_expenses which are paid_or_incurred by the taxpayer during the taxable_year in carrying on any trade_or_business of the taxpayer sec_30 in-house_research_expenses means any wages paid_or_incurred to an employee for qualified_services any amount_paid or incurred for supplies used in the conduct of the qualified_research and any amount_paid or incurred to another person for the right to use personal_property in the conduct of qualified_research sec_30 qualified_services means services consisting of engaging in qualified_research or engaging in the direct supervision or direct support of research activities which constitute qualified_research sec_30 contract_research_expenses mean sec_65 percent of any amount_paid or incurred by the taxpayer to any person other than an employee of the taxpayer for qualified_research sec_30 credits are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to the credit mcdonald v commissioner tcmemo_1995_503 see also 319_us_590 89_tc_816 wages as qualified_research_expenses for wages to constitute qualified_research_expense we look to the statute the regulations and the legislative_history first the wage expenses must have been incurred by the taxpayer in carrying on its trade_or_business sec_30 in addition to constitute a qualified_research_expense the wages must have been paid_or_incurred for qualified_services performed by such employee in conducting qualified_research sec_30 qualified_services means services consisting of engaging in qualified_research or engaging in the direct supervision or direct support of research activities which constitute qualified_research sec_30 with certain exceptions not applicable under the given facts qualified_research had the same meaning as the term research or experimental had under sec_174 sec_30 while sec_174 does not define research or experimental expenditures the regulations provide-- the term research or experimental expenditures as used in sec_174 means expenditures incurred in connection with the taxpayer’s trade_or_business which represent research_and_development costs in the experimental or laboratory sense the term includes generally all such costs incident to the development of an experimental or pilot_model a plant process a product a formula an invention or similar_property and the improvement of already existing property of the type mentioned the term does not include expenditures such as those for the ordinary testing or inspection of materials or products for quality control or those for efficiency surveys management studies consumer surveys advertising or promotions however the term includes the costs of obtaining a patent such as attorneys’ fees expended in making and perfecting a patent application on the other hand the term does not include the costs of acquiring another’s patent model production or process nor does it include expenditures paid_or_incurred for research in connection with literary historical or similar projects under sec_174 a taxpayer may treat research or experimental expenditures which are paid_or_incurred by it during the taxable_year in connection with its trade_or_business as expenses which are not chargeable to the capital_account sec_174 a taxpayer is generally allowed the election of either currently deducting its research_and_experimental_expenditures or amortizing those expenditures over a period of not less than months sec_174 b sec_1_174-1 research expenses which are neither treated as expenses nor deferred and amortized must be charged to the capital_account sec_1_174-1 in the recodification of sec_30 as sec_41 under the tax_reform_act_of_1986 the definition of qualified_research was amended to include requirements in addition to the requirement that the expenses qualify under sec_174 sec_1_174-2 except to the extent the expenditures are for the acquisition or improvement of land or depreciable_property used in connection with the research or experimentation to which the taxpayer acquires rights of ownership research or experimental expenditures include expenditures paid_or_incurred for research or experimentation carried on in the taxpayer’s behalf by another person or organization sec_1_174-2 in addition sec_174 only covers costs incurred in developing the concept of a product revrul_73_275 1973_1_cb_134 it does not include expenditures_for the acquisition or improvement of depreciable_property sec_174 sec_1_174-2 see also 41_tc_582 aff’d 357_f2d_209 5th cir regulatory definition of research or experimental expenditures is reasonable and consistent with the intent of the statute to limit deductions to those expenditures of an investigative nature expended in developing the concept of a model or product agro science co v commissioner tcmemo_1989_687 aff’d 927_f2d_213 5th cir contracts did not require the taxpayer to invent or design any product kollsman instrument corp v commissioner tcmemo_1986_66 aff’d 870_f2d_89 2d cir contracts did not require the taxpayer to invent or design any product the united_states claims_court has provided some guidance for determining when expenditures associated with computer_software come within the definition of research or experimental expenditures specifically the expenditures satisfy the definition only if new or significantly improved programs have been produced yellow freight inc v united_states cl_ct we also note that the legislative_history provides that the research_credit is not available for-- expenditures such as the costs of routine or ordinary testing or inspection of materials or products for quality control of efficiency surveys or management studies of consumer surveys including market research advertising or promotions including market testing or development activities or of routine data collection also costs incurred in connection with routine periodic or cosmetic alterations or improvements such as seasonal design or style changes to existing business items to production lines or to other ongoing operations or in connection with routine design of tools jigs molds and dies do not qualify as research expenditures under the definition in the provision please note that the fifth circuit opinion has been withdrawn the definition does not allow the new credit for such expenditures as the costs of copies of prototypes after construction and testing of the original model s have been completed of pre-production planning and trial production runs of engineering follow-through or trouble-shooting during production or of adaptation of an existing capability to a particular requirement or customer’s need as part of a continuing commercial activity for example the costs of adapting existing computer_software programs to specific customer needs or uses as well as the modifications of previously developed programs are not eligible for the credit regardless of how such costs are treated for purposes of sec_174 deduction elections underscoring supplied h_r conf_rep no 97th cong 1st sess 1981_2_cb_352 see also joint_committee 97th cong 1st sess general explanation of the economic recovery act of pincite contract_research_expenses the amounts paid_or_incurred by t to u may be used to compute the research_credit only if they meet the requirements of contract_research_expenses the term contract_research_expenses mean sec_65 percent of any amount_paid or incurred by the taxpayer to any person other than an employee of the taxpayer for qualified_research sec_30 sec_1_41-2 addresses contract_research_expenses specifically sec_1_41-2 provides performance of qualified_research an expense is paid_or_incurred for the performance of qualified_research only to the extent that it is paid_or_incurred pursuant to an agreement that - i is entered into prior to the performance of the qualified_research and ii provides that research be performed on behalf of the taxpayer iii requires the taxpayer to bear the expense even if the research is not successful if an expense is paid_or_incurred pursuant to an agreement under which payment is contingent on the success of the research then the expense is considered paid for the product or result rather than the performance of the research and the payment is not a contract research expense the previous sentence applies only to the portion of a payment which is contingent on the success of the research sec_1_41-2 provides on behalf of qualified_research is performed on behalf of the taxpayer if the taxpayer has a right to the research results qualified_research can be performed on behalf of the taxpayer notwithstanding the fact that the taxpayer does not have exclusive rights to the research results sec_1_41-2 provides in part where the contract calls for services other than services described in this paragraph e only percent of the portion of the amount_paid or incurred that is attributable to the services described in this paragraph e is a contract research expense case development hazards and other considerations please call if you have any further questions by harve m lewis chief passthroughs special industries branch field service division
